DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Preliminary Amendment, Remarks, and Terminal Disclaimers, filed on 9 September 2021 in the matter of Application N° 16/873,678.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance supplements that which was mailed on 15 September 2021.  It corrects a discrepancy pertaining to the indicated allowed claims on the attached PTO-37 form.
No additions, amendments, or cancellations have been made to the previously allowed claims.  No new matter has been added. 
Thus, claims 1-20 are remain pending allowance for the reasons discussed herein.

Information Disclosure Statement
No additional Information Disclosure Statements have been filed for consideration.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The Examiner’s assessment and reasons for allowance have not changed from the earlier mailed Notice of Allowance.  This is to say that the instant pending claims remain free and clear of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615